



Exhibit 10.40


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. OMISSIONS ARE DESIGNATED AS [†].




AMENDMENT #1 TO COLLABORATION AGREEMENT


This Amendment #1 (this “Amendment”) to the parties’ Collaboration Agreement
(the “Agreement”) dated as of August 4, 2017 is made by and between NanoString
Technologies, Inc. (“NanoString”), and Lam Research Corporation (“Lam”) as of
May 28, 2019 (the “Amendment Effective Date”). All capitalized terms used but
not defined herein shall have the same meaning assigned to them in the
Agreement.


WHEREAS, NanoString and Lam desire to amend the Agreement to include a new
Product to be developed by NanoString and to clarify the royalty obligation in
connection with such Product;


NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
set forth herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties mutually agree as follows:


1.
Amendments to the Agreement



a.
Section 1.22a is added to the Agreement:



“1.22a
“Hyb & Count Technology” means the chronological hybridization of nanobarcodes
to a target nucleic acid and identification of the target nucleic acid by the
chronological order in which the nanobarcodes are detected.



b.
Section 1.35.1, “Instrument” shall be amended by adding the following subsection
(c):



“or (c) any gene profiling platform that utilizes Hyb & Count Technology
developed by NanoString within or outside the Development Plan based on
NanoString Collaboration Technology.”


c.
Section 2.1.3 shall be amended as follows:



i.
The penultimate sentence shall be replaced in its entirety by the following:



Notwithstanding the foregoing, decisions regarding (i) Development Failure, (ii)
amendments and modifications to the Development Plan that will delay Development
by [†] or result in a Product that no longer relies on the Hyb& Seq Technology
or Hyb & Count Technology, (iii) decisions on technology ownership pursuant to
Section 2.1.1(f), (iv) amendments and modifications to the Development Plan that
alter the ultimate target market for the Product away from clinical diagnostic
sequencing or Hyb & Count Technology, and (v) proposed budget increases that
would result in the Quarterly Budget for the [†] covered by a Forecast to be
[†], cannot be taken without concurrence of the Parties.


1

--------------------------------------------------------------------------------





 
d.
A new Section 5 shall be added to Exhibit A, Product Development Plan:



[†]
 


2.
Miscellaneous



Except as amended in this Amendment, all other terms of the Agreement shall
remain in full force and effect and are unaffected by this Amendment. This
Amendment may be executed in any number of counterparts, each of which shall be
an original and all of which together shall constitute one and the same
document, binding on all parties notwithstanding that each of the parties may
have signed different counterparts. Signatures to this Amendment transmitted by
fax, by electronic mail in “portable document format” (“.pdf”), or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of the Amendment, shall have the same effect as physical delivery of
the paper document bearing the original signature.


IN WITNESS WHEREOF, the parties have by duly authorized persons executed this
Amendment as of the Amendment Effective Date set forth above.


NANOSTRING TECHNOLOGIES, INC.
 
LAM RESEARCH CORPORATION
By:
/s/ R. Bradley Gray
 
By:
/s/ Gary Bultman
Name:
Brad Gray
 
Name:
Gary Bultman
Title:
President & CEO
 
Title:
SVP Strategic Development
Date:
5/28/2019
 
Date:
5/29/2019
 
 
 
 
 





2